Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1 (p. 6, l. 1), 4l (p. 8, l. 3), 4m (p. 8, l. 5), 4r (p. 8, l. 3), and 9 (p. 7, l. 17).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Page 3, line 10 and lines 10-11 recited “claim 1” and “claim 13”, respectively.  Claim number may change if patent issues from the instant application.  
Appropriate correction is required.
Claim Objections
Claims 2, 3, 5-10 are objected to because of the following informalities:
a.	Claim 2, page 9, line 13, “shape matched connection” should be “a shape matched connection”;
b.	Claim 2, page 9, line 15, “the region” lacks antecedent basis and should be “a region”;
c.	Claim 3, page 9, lines 19-20, “different bus system components” should be “different components of the bus system” which has antecedence in claim 1;
d.	Claim 5, page 9, line 29, “the spacing” lacks antecedent basis and should be “a spacing”;
e.	Claim 6, page 10, line 1, “the voltage supply lines” should be “the voltage supply line” having antecedence in claim 5, page 9, line 25”;
f.	Claim 6, page 10, lines 1-2, “ground potential lines” should “the ground potential line” having antecedence in claim 5, page 9, lines 25-26;
g.	Claim 7, page 10, line 5, “the data bus” should be “the at least one databus”;
h.	Claim 8, page 10, line 8; and Claim 12, page 10, line 24”, “the databus” should be “the at least one databus”; 
i.	Claim 9, page 10, line 12, “the signal bus” should be “the wirelessly communicating signal bus”;
j.	Claim 9, page 10, lines 12-13, “the wireless bus connectors” should be “the wireless operating bus connectors”; and
k.	Claim 10, page 10, line 16, “the respective switching device” lacks antecedent basis and should be “a representative one of the switching devices”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8, 9, 11, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 8 requires “the databus comprises a wirelessly communicating signal bus and the switching devices have wirelessly operating bus connectors each comprising a transmission and/or reception device” and claim 1 requires “at least one databus . . .  for transmitting control signals . . ., wherein the bus system is at least partially integrated in the mounting profile rail and the switching devices have bus connectors configured to connect to the bus system in the mounting profile rail.”  The databus of claim 8 has antecedence in “a databus” of claim 1.  How can the databus of the bus system, when wirelessly communicating, be at least partially integrated in the mounting profile and how the switching devices have databus bus connectors configured to connect to the bus system in the mounting profile rail as claim 1 requires?  This appears to apply to a wired communication embodiment rather than a wireless communication embodiment that claim 8 requires;
b.	Claim 11 requires “the switching devices each have a reception device for a device tag module for transmitting a device tag.”  What does the functional language “for transmitting a device tag” apply to?  Is it “a reception device” or “device tag module”?  Based upon the specification, the reception device of each of the switching devices receives a device tag from a device tag module located away from the switching devices; 
c.	Regarding claims 15 and 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wesemann (US 9,099,880).
With respect to Claim 1, Wesemann teaches a switching device arrangement (see fig. 1) comprising: a plurality of switching devices (fig. 4, 2a-2N) mounted together on a mounting profile rail (1,4) comprising a top hat rail (col. 5, l. 27), wherein the switching devices are connected to a bus system (5,6) comprising at least one databus (6) and/or energy bus (5) for transmitting control signals and/or for an energy supply, wherein the bus system is at least partially integrated (see fig. 1, integrated is interpreted as “forming a unit” and col. 2, l. 46) in (4 is inside of 1) the mounting profile rail and the switching devices have bus connectors (7,8) configured to connect to the bus system in the mounting profile rail.
With respect to Claims 2, 4, and 7-9, Wesemann further teaches the switching devices each have a mounting profile (see fig. 12, 2) at least sectionally complementary to and/or compatible with the mounting profile rail for shape matched connection, pushing and/or latching (see fig. 12) onto the mounting profile rail, with the bus connectors of the switching devices for connection to the bus system in the mounting profile rail being in the region (see fig. 1, 7,8 in region of 5,6) of the mounting profile (claim 2), at least the energy bus (5) is integrated see fig. 1, integrated is interpreted as “forming a unit” and col. 2, l. 46) in the mounting profile rail (claim 4), the data bus (6) is integrated see fig. 1, integrated is interpreted as “forming a unit” and col. 2, l. 46) in the mounting profile rail separate from the energy bus (5) (claim 7), the databus comprises a wirelessly communicating signal bus (6) and the switching devices have wirelessly operating bus connectors (8) each comprising a transmission (col. 6, l. 4) device (claim 8) and the signal bus is a radio (the term “radio” is understood as using a wave form to transmit) bus (6) and the wireless bus connectors each comprise a radio (the term “radio” is understood as using a wave form to transmit) transmission (col. 6, l. 4) device (claim 9).
Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henzler (DE 102006056554).
With respect to Claim 1, Henzler teaches a switching device arrangement comprising: a plurality of switching devices (51) mounted together on a mounting profile rail (11) comprising a top hat rail (fig.3, 13,14,15 and ¶[0033]), wherein the switching devices are connected to a bus system (12) comprising at least one databus (16-21 and ¶[0047]) and/or energy bus (16-21 and ¶[0047]) for transmitting control signals and/or for an energy supply, wherein the bus system is at least partially integrated (see fig. 3, integrated is interpreted as “forming a unit”) in the mounting profile rail and the switching devices have bus connectors (fig. 5, 60-65) configured to connect to the bus system in the mounting profile rail.
With respect to Claims 2-4 and 7, Henzler further teaches the switching devices each have a mounting profile (see fig. 5, 77 and 78 for 14,15, respectively) at least sectionally complementary to and/or compatible with the mounting profile rail (11) for shape matched connection (see fig. 5), pushing and/or latching onto the mounting profile rail, with the bus connectors (60-65) of the switching devices for connection to the bus system (16-21) in the mounting profile rail being in the region (see fig. 5) of the mounting profile (claim 2), the mounting profile rail comprises rail sections (16-21) that are electrically insulated (insulation of ribbon cable 12) from one another and in which different bus system components (15-21, see claim objection, above) are accommodated (claim 3), at least the energy bus (16-21 and ¶[0047]) is integrated (see fig. 3, integrated is interpreted as “forming a unit”) in the mounting profile rail (11) (claim 4), the data bus (16-21 and ¶[0047]) is integrated see fig. 3, integrated is interpreted as “forming a unit”) in the mounting profile rail separate (see fig. 3) from the energy bus (claim 7). 
Claims 1 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cavcic (DE 103514793).
With respect to Claim 1, Cavcic teaches a switching device arrangement (see fig. 7) comprising: a plurality of switching devices (30) mounted together on a mounting profile rail (10,20) comprising a top hat rail (10), wherein the switching devices are connected to a bus system (20) comprising at least one databus (¶[0075]) and/or energy bus (¶[0075]) for transmitting control signals and/or for an energy supply, wherein the bus system is at least partially integrated (see fig. 3, integrated is interpreted as “forming a unit”) in (20 is inside of 10) the mounting profile rail and the switching devices have bus connectors (fig. 8, 41) configured to connect to the bus system in the mounting profile rail.
With respect to Claim 13, Cavcic teaches a switchgear cabinet (¶[0002]) in which the switching device arrangement of claim 1 is received.
With respect to Claim 14, Cavcic further teaches a control device (¶[0002] for controlling the switching device arrangement and/or a system connectable to the switchgear cabinet is received in the switchgear cabinet in addition to (¶[0002]) the switching device arrangement.
With respect to Claims 15 and 16, Cavcic further power electronics (¶[0002], external supply) for controlling a system (¶[0002], electrical installations) connectable to the switchgear cabinet (¶[0002] is received in the switchgear cabinet in addition to (¶[0002]) the switching device arrangement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Henzler (DE 102006056554) and Hintner (US 5,855,491).
With respect to Claim 5, Henzler discloses the claimed invention except for a voltage supply line and a ground potential line are accommodated in different rail sections of the mounting profile rail electrically insulated from one another and the switching devices have voltage connectors and ground potential connectors that are spaced apart from one another and that are adapted to the spacing of the voltage supply lines and ground potential lines.  Hintner teaches a voltage supply line (col. 4, l. 50) and a ground potential line (col. 4, l. 49) are accommodated in different rail sections (see fig. 1a) of the mounting profile rail electrically insulated (col. 4, l. 39, insulation of ribbon cable) one another and the switching devices (1) have voltage connectors (6) and ground potential connectors (6) that are spaced apart (see fig. 1a) from one another and that are adapted to the spacing (see fig. 1a) of the voltage supply lines and ground potential lines.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Henzler with the lines and connectors of Hintner in order to have DC power source supplying power for operation of the switching devices.  
With respect to Claim 6, Henzler and Hintner disclose the claimed invention except for the voltage supply line[] and ground potential line[] are arranged in oppositely disposed marginal sections of the mounting profile rail.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to rearrange the locations of the voltage supply line and ground potential line to convenient locations of the connectors of the switching devices, since it has been held that a mere rearrangement of the essential working parts of a device which does not modify the operation of the device involves only routine skill in the art.  In re Japikse, 181 F.2d 1019 (CCPA 1950).
Claims 10 and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Henzler (DE 102006056554) and Kawashita (US 4,631,671).
	With respect to Claims 10, Henzler discloses the claimed invention including the switching devices each have a programmable address module (¶[0002], individual address coded electronic module) in which an address for the respective switching device is storable (¶[0002]).  Henzler fails to disclose an address for the respective switching device is storable via the bus system (claim 10).  Kawashita (US 4,631,671) teaches an address (col. 2, l. 47) for the respective device (10) is storable via the bus system (8).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Henzler with the programmable address module of Kawashita to provide a programmable address for the purpose of assigning addresses dynamically during operation of the switching device.  Kawashita fails to disclose switching device.  It would have been an obvious matter of choice for the device of Kawashita to be any type of device including the switch devices of Henzler that needs to have the address of the device dynamically changed via a device tag during usage of the device.
	With respect to Claims 11, Henzler discloses the claimed invention except for the switching devices each have a reception device for a device tag module for transmitting a device tag.  Kawashita (US 4,631,671) teaches the devices each have a reception device (10) for a device tag module (12) for transmitting a device tag (col. 2, 47, address).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Henzler with the reception device of Kawashita to provide a programmable address for the purpose of assigning addresses dynamically during operation of the switching device.  Kawashita fails to disclose switching device.  It would have been an obvious matter of choice for the device of Kawashita to be any type of device including the switch devices of Henzler that needs to have the address of the device dynamically changed via a device tag during usage of the device.
Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Cavcic (DE 103514793) and Cater (EP 1258957).
With respect to Claim 12, Cavcic discloses the claimed invention including at least one (30) of the switching devices is for a main circuit (¶[0002], control cabinet).  Cavcic fails to disclose at least one of the switching devices has a connector for a main circuit and at least one actuator element for switching the main circuit which actuator element can be controlled and/or parameterized via the databus.  Cater teaches at least one (30) of the switching devices has a connector for a main circuit (¶[0002], control cabinet).  Cavcic fails to disclose at least one of the switching devices (2) has a connector (7) for a main circuit (abs, consumers) and at least one actuator element (¶[0021] for switching the main circuit which actuator element can be controlled and/or parameterized via the databus (¶[0022]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Cavcic with the switching devices of Cater for the switching devices to be centrally controlled to remotely control consumers though actuation of the switching devices for automation purposes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,613,625, 8,668,518, 8,968,016, DE 102006031129, 102011001274, 102011085130, 102013013559, 19524123, 19700057,202012102609, 2016103379, EP 4013370, 4437011, 0709934, FR 2496351, WO 2017/144991 and WO 2021/170574 disclose a top hat rail with an integrated bus system.  DE 102010001877 and GB 2466941 disclose a top hat rail as a bus bar.  EP 1739804 discloses a rail with embedded bus conductors.  US 9,373,942 discloses switching devices including wireless communications.  US 9,870,860 is related to US 9,099,880.  US 6,411,500 is the US family member of applicant cited DE 19748429.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  7/27/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835